 1                                  UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3

 4   NAVIGATORS SPECIALTY                             Case No. 4:19-cv-00255-HSG
     INSURANCE COMPANY,
 5                                                    ORDER REGARDING JOINT
                       Plaintiff,                     ADMINISTRATIVE MOTION TO
 6                                                    AMEND SCHEDULING ORDER
     v.
 7
     DEPOMED, INC. n/k/a ASSERTIO
 8   THERAPEUTICS, INC.,
 9                     Defendant.
10

11          Having reviewed the Joint Administrative Motion to Amend Scheduling Order (Dkt. 41)

12   filed by the Parties, the Court hereby GRANTS the Parties’ Motion and ORDERS as follows:

13   1.     The Scheduling Order is amended and shall set the following deadlines pursuant to

14          Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

15             x   Navigators to file its Amended Complaint by August 12, 2019.

16             x   Depomed to file its Answer to the Amended Complaint and its Amended
                   Counterclaim by September 6, 2019.
17
               x   Navigators to file its Answer to the Amended Counterclaim by September 27,
18
                   2019.
19
                x Fact discovery for Phase One to be completed by October 31, 2019.
20
                x Depomed’s Motion for Partial Summary Judgment on the Duty to Defend filed by
21                January 13, 2020.
22              x Navigators’ Response to, and Cross-Motion for, Partial Summary Judgment on the
                  Duty to Defend filed by February 17, 2020.
23
                x Depomed’s Reply in Support of, and Response to Cross-Motion for, Partial
24                Summary Judgment on the Duty to Defend filed by March 16, 2020.

25              x Navigators Reply in Support of Cross-Motion for Partial Summary Judgment on
                  the Duty to Defend filed by April 6, 2020.
26

27   2.     The Scheduling Order is amended and shall permit additional discovery as follows:

28             x   Five (5) additional interrogatories per party;
                                              -1-
     Case No.:            ORDER REGARDING JOINT ADMINISTRATIVE EMOTION
     19-cv-00255 HSG               TO AMEND SCHEDULING ORDER
 1                 x     Ten (10) additional document requests per party;

 2                 x     Two (2) additional depositions per party;

 3                 x     The Parties retain the right to request that the Court allow additional discovery to

 4                       be conducted.

 5   3.       Any terms in the Scheduling Order unaltered by this Order shall remain in effect.

 6   IT IS SO ORDERED.
 7
     Dated: July 29, 2019                       ________________________________________________
 8
                                                HON. HAYWOOD S. GILLIAM, JR.
 9                                              UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
     Case No.:                ORDER REGARDING JOINT ADMINISTRATIVE MOTION TO
     19-cv-00255HSG                     AMEND SCHEDULING ORDER
     11200\001\8495622
